IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40346
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DENNIS RAY STARNES,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:01-CR-10-2
                        --------------------
                          October 30, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Dennis Ray Starnes appeals his sentence after pleading

guilty to possession with intent to distribute marijuana.

Starnes argues that the district court erred in failing to grant

a downward departure on the basis of his cooperation with the

Government.    Starnes acknowledges this court’s holding in United

States v. Solis, 169 F.3d 224, 227 (5th Cir. 1999) that a

district court has no authority to depart for substantial

assistance under U.S.S.G. § 5K2.0 if the Government does not file


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40346
                                  -2-

a U.S.S.G. § 5K1.1 motion.    He attempts to distinguish his case

by arguing that the Government had bargained away its discretion

not to file a U.S.S.G. § 5K1.1 motion.      He contends that the

Government reneged on its assurances to him that a U.S.S.G.

§ 5K1.1 motion would be filed.

     The Government retained its discretion to decide whether to

file a U.S.S.G. § 5K1.1 motion in the plea agreement.      Starnes

does not allege that Tonda Curry’s communications to Starnes’

lawyer that the committee had approved the filing of the U.S.S.G.

§ 5K1.1 motion occurred during plea negotiations or were an

inducement to his plea.    The Government in this case clearly and

unequivocally retained complete discretion to file or not to file

a U.S.S.G. § 5K1.1 motion in the plea agreement.      The Government

exercised its discretion not to file the motion, and the district

court had no power to grant Starnes’ motion.

     Starnes argues that the district court erred in adding three

points to his offense level for his role in the offense.      All

that was required to be shown in order for Starnes to be a

manager or supervisor was that he managed or supervised one or

more other participants.   U.S.S.G. § 3B1.1, comment. (n.2).

Starnes provided travel money, transportation, and instructions

to John Charles Baggett, a courier participating in the

conspiracy.   Starnes managed or supervised Baggett, directing

where and to whom Baggett should deliver the marijuana on three

separate occasions.   The district court did not clearly err in
                          No. 02-40346
                               -3-

finding that Starnes played a managerial or supervisory role.

U.S.S.G. § 3B1.1(b); United States v. Puig-Infante, 19 F.3d 929,

944 (5th Cir. 1994).

     AFFIRMED.